Title: From George Washington to William Livingston, 14 May 1779
From: Washington, George
To: Livingston, William



Dear sir
Head Qrs Middle Brook May 14: 1779

I have had the Honor of Your Excellency’s Two favors of the 8th & 10th Instant—and beg leave to return you my warmest thanks for the very polite and friendly manner, in which you received my observations upon the subject of raising the pay of the Militia.
I am now to inform Your Excellency that the public service has obliged me to march Colo. Ogdon’s Regiment from Elizabeth Town—On Monday another will follow—and in a day or two after—the third & last of the Brigade. I flatter myself the Militia will be assembled in time—to prevent any inconveniences from their departure. I have the Honor to be with sentiments of the most perfect &c.
